DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Allowable Subject Matter
Claims 1-14 are allowed over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a computer-implemented system for dynamically generating election documents, comprising:
a printing apparatus, including:
a first printer configured for printing a ballot, and

access a request file defining voter data from a voter registration database,
generate, by the processor applying the request file, a set of print instructions including ballot print instructions for a ballot and envelope print instructions for an envelope, both of the ballot print instructions and the envelope print instructions generated using the request file, the set of print instructions including instructions for printing a first machine-readable identifier for the envelope, and transmit an instruction to the printing apparatus to print the ballot and the envelope using at least a portion of the voter data defined by the request file, the envelope including the first machine-readable identifier corresponding to the voter;
regarding claim 9, a method of generating elections documents, comprising: 
identifying a request file by a processor configured to recognize predetermined fields populated with voter information and a ballot identifier of a voter defined by the request file, the request file generated from information from a voter as stored in a voter registration database;
generating envelope print instructions by a processor, including applying aspects of the request file to a configuration file configured with x and y coordinates for placement of the predetermined fields of the request file along an envelope; and
generating ballot print instructions by the processor by leveraging a ballot style identifier defined by the request file;
regarding claim 12, a tangible, non-transitory, computer-readable media having instructions encoded thereon, the instructions, when executed by a processor, are operable to:
access a request file by a processor, the request file defining predetermined fields populated with voter information and a ballot identifier of a voter and generated from information from a voter as stored in a voter registration database;

generate ballot print instructions by the processor by leveraging a ballot style identifier defined by the request file.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poulin et al. (US 2007/0007341) teach an automated postal voting system.
Onischu (US 2005/0263594) teaches a computerized voting system.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 12, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876